DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7 and 13 are objected to because of the following informalities: Claim 7, Line 5 – “the data bus” should read --a data bus--. Claim 7, Line 9 – “transmitting transportation robot summoning command” should read   --transmitting a transportation robot summoning command --. Claim 13, Line 8 – “the data bus” should read --a data bus--. Claim 13, Line 12 – “transmitting transportation robot” should read   --transmitting a transportation robot--. Claim 13, Lines 12-13 – “a transportation robot” should read --the transportation robot--. Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11 and 17, the phrase "Raspberry Pi type" renders the claims indefinite because the claims include elements without a definite specification (those encompassed by “Raspberry Pi type"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d).
Regarding claim 18, this claim depends from claim 17 and is therefore rejected for the same
reason as claim 17 above, as they do not cure the deficiencies of claim 17 noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 20190035044 A1).

Regarding claim 1, Ferguson discloses a method for controlling a transportation robot comprising: placing a first transportation robot control device in a first location of a manufacturing facility (Ferguson, Pages 7-8, Paragraph 0081-0082, “the closed environment is a confined, enclosed, or semi-enclosed structure accessible by navigable pathways comprising: open areas or rooms within commercial architecture… the navigation module controls routing of the conveyance system of the vehicles in the fleet in the unstructured open or closed environments”); the first transportation robot control device comprising a first transportation robot summoning portion; actuating the first transportation summoning portion; transmitting a summoning command to the transportation robot in response to the actuating; and, causing the transportation robot to travel to the first location of the manufacturing facility in response to the summoning command (Ferguson, Page 6-7, Paragraph 0066-0072, “an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204… the fleet management module 1201 may assign one or more of the vehicles 1204 to perform the instruction by navigating the one or more of the vehicles 1204 the first location” 	

Regarding claim 2, Ferguson further discloses placing a second transportation robot control device in a second location of a manufacturing facility, the second transportation robot control device comprising a second transportation robot summoning portion (Ferguson, Pages 5-6, Paragraph 0062, “As such, the autonomous vehicle may deliver a first good or service to a first assigned customer from within a first securable compartment 102, 104 and then deliver a second good or service to a second assigned customer from within the securable compartment 102, 104”); causing the transportation robot to travel to the second location of the manufacturing facility (Ferguson, Pages 5-6, Paragraph 0062, “As such, the autonomous vehicle may deliver a first good or service to a first assigned customer from within a first securable compartment 102, 104 and then deliver a second good or service to a second assigned customer from within the securable compartment 102, 104”). 

Regarding claim 3, Ferguson further discloses the first transportation robot control device, the second transportation robot control device and the transportation robot communicate via a peer to peer network (Ferguson, Page 9, Paragraph 0096, “The network 1430 optionally includes one or more computer servers, which enable distributed computing, such as cloud computing. The network 1430, in some cases, with the aid of the device 1401, implements a peer-to-peer network, which enables devices coupled to the device 1401 to behave as a client or a server”).  

Regarding claim 4, Ferguson further discloses presenting a plurality of destination location options; selecting one of the plurality of destination location options; and, causing the transportation robot to travel to the selected destination location (Ferguson, Pages 11-12, Paragraphs 0115-0117, “Each location may comprise a GPS point, a street address, a building number, an apartment number, or any combination thereof. The plurality of locations may comprise at least one inventory restocking location and a plurality of dispatch locations”).  

Regarding claim 5, Ferguson further discloses the plurality of destination location options are presented via a transportation robot interface (Ferguson, Page 3, Paragraph 0020, “having a digital display for curated content comprising: advertisements (i.e., for both specific user and general public), including; services provided, marketing/promotion, regional/location of areas served”).  

Regarding claim 6, Ferguson further discloses the transportation robot comprises an autonomous intelligent vehicle (Ferguson, Page 4, Paragraph 0043-0046, “This disclosure relates to an autonomous and/or semi-autonomous vehicle fleet comprising a plurality of autonomous vehicles”).  

Regarding claim 7, Ferguson further discloses a transportation robot control device comprising: a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Ferguson, Page 10, Paragraph 0101-0102, “In some embodiments, the platforms, systems, media, and methods disclosed herein include one or more non-transitory computer readable storage media encoded with a program including instructions executable by the operating system of an optionally networked digital processing device… A computer program includes a sequence of instructions, executable in the digital processing device's CPU, written to perform a specified task”); determining when a first transportation summoning portion is actuated; transmitting transportation robot summoning command to a transportation robot; and, causing the transportation robot to travel to a location within a manufacturing facility corresponding to a location of the manufacturing facility (Ferguson, Page 6-7, Paragraph 0066-0072, “an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204… the fleet management module 1201 may assign one or more of the vehicles 1204 to perform the instruction by navigating the one or more of the vehicles 1204 the first location”). 

Regarding claim 10, Ferguson further discloses a transportation robot control device, wherein the instructions executable by the processor are further configured for: providing the transportation robot control device with WiFi functionality; and, using the WiFi functionality to communicate with the transportation robot (Ferguson, Page 13, Paragraph 0124, “The communication device may comprise a wired communication device, a Wi-Fi communication device, a Bluetooth communication device, a cellular communication device, or any combination thereof… In some embodiments, the summon module further directs the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device”). 
 
Regarding claim 11, Ferguson further discloses the processor of the transportation robot control device comprises a Raspberry Pi type programming device (Ferguson, Page 10, Paragraph 0102, “A computer program includes a sequence of instructions, executable in the digital processing device's CPU, written to perform a specified task. Computer readable instructions may be implemented as progran1 modules, such as functions, objects, Application Programming Interfaces (APis), data structures, and the like, that perform particular tasks or implement particular abstract data types”). 

Regarding claim 12, Ferguson further discloses the transportation robot control device communicates with the transportation robot via a peer to peer network (Ferguson, Page 9, Paragraph 0096, “The network 1430 optionally includes one or more computer servers, which enable distributed computing, such as cloud computing. The network 1430, in some cases, with the aid of the device 1401, implements a peer-to-peer network, which enables devices coupled to the device 1401 to behave as a client or a server”).  

Regarding claim 13, Ferguson further discloses a manufacturing environment comprising: a transportation robot (Ferguson, Page 4, Paragraph 0043, “This disclosure relates to an autonomous and/or semi-autonomous vehicle fleet comprising a plurality of autonomous vehicles, for transporting or retrieving deliveries in either open unstructured outdoor environments or closed environments”); and, a transportation robot control device (Ferguson, Page 5, Paragraph 0059, “communication module 160 configurable to receive and send data from the fleet management module 120, and the user… In some embodiments, the electronic device comprises a phone, a personal mobile device, a personal digital assistant (PDA), a mainframe computer, a desktop computer, a laptop computer, a tablet computer, and/or wearable computing device), the transportation robot control device comprising a processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor (Ferguson, Page 10, Paragraph 0101-0102, “In some embodiments, the platforms, systems, media, and methods disclosed herein include one or more non-transitory computer readable storage media encoded with a program including instructions executable by the operating system of an optionally networked digital processing device… A computer program includes a sequence of instructions, executable in the digital processing device's CPU, written to perform a specified task”); and configured for: determining when a first transportation summoning portion is actuated; transmitting transportation robot summoning command to a transportation robot; and, causing the transportation robot to travel to a location within a manufacturing facility corresponding to a location of the manufacturing facility (Ferguson, Page 6-7, Paragraph 0066-0072, “an order by a customer 1203 is transmitted to a central server 1202, which then communicates with the fleet management module 1201, which relays the order to the service provider 1205 associated with the order and a vehicle 1204… the fleet management module 1201 may assign one or more of the vehicles 1204 to perform the instruction by navigating the one or more of the vehicles 1204 the first location”).  

Regarding claim 16, Ferguson further discloses the computer executable instructions are further configured for: providing the transportation robot control device with WiFi functionality; and, using the WiFi functionality to communicate with the transportation robot (Ferguson, Page 13, Paragraph 0124, “The communication device may comprise a wired communication device, a Wi-Fi communication device, a Bluetooth communication device, a cellular communication device, or any combination thereof… In some embodiments, the summon module further directs the autonomous or semi-autonomous propulsion system of one or more of the vehicles, via the communication device”).
 

Regarding claim 17, Ferguson further discloses the manufacturing environment processor comprises a Raspberry Pi type programming device (Ferguson, Page 10, Paragraph 0102, “A computer program includes a sequence of instructions, executable in the digital processing device's CPU, written to perform a specified task. Computer readable instructions may be implemented as progran1 modules, such as functions, objects, Application Programming Interfaces (APis), data structures, and the like, that perform particular tasks or implement particular abstract data types”). 

Regarding claim 18, Ferguson further discloses the transportation robot control device communicates with the transportation robot via a peer to peer network (Ferguson, Page 9, Paragraph 0096, “The network 1430 optionally includes one or more computer servers, which enable distributed computing, such as cloud computing. The network 1430, in some cases, with the aid of the device 1401, implements a peer-to-peer network, which enables devices coupled to the device 1401 to behave as a client or a server”).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 8-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson and further in view of Skaaksrud (US 20190287063 A1).

Regarding claim 8, Ferguson does not teach the transportation robot control device comprising a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion.
Skaaksrud teaches the transportation robot control device comprising a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion (Skaaksrud, Page 57, Paragraph 0571, “For example, the H2M portion of the MAM 1725 may communicate that the system is operating properly, currently unavailable for use… as well as any instructional information needed by the customer for object receipt”).   
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ferguson with a transportation robot control device that is able to process and indicate a status of the transportation robot of Skaaksrud in order to display to the vehicle engineers and the end users the current status of the transportation robot. By displaying the status to the engineers, the engineers are able to monitor that the robot is functioning properly and fix issues that may arise. The end users also need to know the status so they know when to expect the transportation robot deliveries. 

Regarding claim 9, the combination of Ferguson and Skaaksrud, as applied to claim 8 above, teaches the transportation robot status portion provides an indication of one or more of whether communication with the transportation robot is functioning properly, whether the transportation robot is available or busy (Skaaksrud, Page 9, Paragraph 0120, “In a further example, an exemplary status light used as part of the UI 305 of an ID node may also indicate a shipment state. In more detail, an exemplary shipment state may include a status of the shipped item or a status of the item's current shipment journey from an origin to a destination”) and whether a request to summon the transportation robot has been acknowledged by the transportation robot (Skaaksrud, Page 57, Paragraph 0571, “For example, the H2M portion of the MAM 1725 may communicate that the system is operating properly, currently unavailable for use… as well as any instructional information needed by the customer for object receipt” Summon has been acknowledged based upon customer receiving instructional information about object receipt). 

Regarding claim 14, Ferguson does not teach the transportation robot control device further comprises: a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion.
Skaaksrud teaches the transportation robot control device further comprises: a transportation robot status portion; and the instructions executable by the processor are further configured for: providing a transportation robot status indication via the transportation robot status portion (Skaaksrud, Page 57, Paragraph 0571, “For example, the H2M portion of the MAM 1725 may communicate that the system is operating properly, currently unavailable for use… as well as any instructional information needed by the customer for object receipt”).   
It would be obvious to one of ordinary skill in the art at the time of filing to modify the invention of Ferguson with a transportation robot control device that is able to process and indicate a status of the transportation robot of Skaaksrud in order to display to the vehicle engineers and the end users the current status of the transportation robot. By displaying the status to the engineers, the engineers are able to monitor that the robot is functioning properly and fix issues that may arise. The end users also need to know the status so they know when to expect the transportation robot deliveries. 

Regarding claim 15, the combination of Ferguson and Skaaksrud, as applied to claim 14 above, teaches the transportation robot status portion provides an indication of one or more of whether communication with the transportation robot is functioning properly, whether the transportation robot is available or busy (Skaaksrud, Page 9, Paragraph 0120, “In a further example, an exemplary status light used as part of the UI 305 of an ID node may also indicate a shipment state. In more detail, an exemplary shipment state may include a status of the shipped item or a status of the item's current shipment journey from an origin to a destination”)and whether a request to summon the transportation robot has been acknowledged by the transportation robot (Skaaksrud, Page 57, Paragraph 0571, “For example, the H2M portion of the MAM 1725 may communicate that the system is operating properly, currently unavailable for use… as well as any instructional information needed by the customer for object receipt” Summon has been acknowledged based upon customer receiving instructional information about object receipt). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Matthew Ho whose telephone number is (571) 272-1388. The examiner can
normally be reached on Mon.-Thurs. 8:30-5:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is Application/Control Number: 16/209,298, Art Unit: 3669 encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-4478. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications are available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW HO/Examiner, Art Unit 3669                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662